So do I. In Lunley's case, it was adjudged that the sheriff may refuse to do execution until his fee be paid.
The question is here out of the proviso; whether it extends to executions done in cities on a writ out of this court; or only when a judgment is given there, and execution made on a warrant from this court.
CREW, C. J., DODERIDGE, JONES, and WHITLOCK, JJ., agreed that in this case the sheriff is out of the proviso.
DODERIDGE, J., said, when a bailiff in a city makes execution on a warrant, he has not so much trouble and care. But the sheriff's labor is the same, when he makes execution there; therefore, he is out of the proviso. When the city is a county of itself, if the sheriff or bailiff makes execution, perhaps he shall not have the fees limited in the statute.